UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4518


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RONALD LAMONT WILSON, a/k/a Papa Ron,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Raymond A. Jackson, District Judge. (2:11-cr-00180-RAJ-5)


Submitted: December 27, 2019                                      Decided: January 15, 2020


Before DIAZ and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Melissa J. Warner, LAW OFFICE OF MELISSA J. WARNER, Glen Allen, Virginia, for
Appellant. Sherrie Scott Capotosto, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ronald Lamont Wilson pled guilty, pursuant to a written plea agreement, to

conspiracy to distribute and possess with intent to distribute five kilograms or more of

cocaine, in violation of 21 U.S.C. § 846 (2018). The district court sentenced Wilson to 160

months’ imprisonment. Wilson subsequently filed a motion to vacate his sentence pursuant

to 28 U.S.C. § 2255 (2018), which the district court denied. Wilson filed this appeal three

years later, arguing that the appeal waiver contained in his plea agreement was not

knowingly and voluntarily made. The Government has moved to dismiss the appeal as

barred by the appeal waiver. For the following reasons, we dismiss the appeal as untimely.

       A criminal defendant must file his notice of appeal within 14 days of the entry of

judgment. Fed. R. App. P. 4(b)(1)(A)(i). Appeal periods in criminal cases are not

jurisdictional. United States v. Urutyan, 564 F.3d 679, 685 (4th Cir. 2009). Rather, they

are court-prescribed “claim-processing rules” that do not affect our subject matter

jurisdiction. See Rice v. Rivera, 617 F.3d 802, 810 (4th Cir. 2010). However, we have

“the inherent authority to invoke Rule 4(b)(1)(A) sua sponte” to dismiss an untimely

appeal, and we will do so when it is necessary “to protect the finality of criminal judgments

and maintain the efficiency and fairness of the judicial process.” See United States v.

Oliver, 878 F.3d 120, 125-26 (4th Cir. 2017). There are two circumstances that we have

said clearly justify our exercise of this power: “appeals filed after a subsequent judgment

has relied on the judgment appealed or after the defendant has pursued collateral review of

the judgment.” See id. at 129.



                                             2
       Here, Wilson filed his notice of appeal more than four-and-one-half years after the

entry of the judgment. Moreover, Wilson pursued collateral review of the judgment prior

to filing the notice of appeal. Therefore, Wilson’s current attempt to directly appeal his

conviction “presents one of the rare situations we identified . . . in which our interest in the

efficiency and integrity of the criminal justice system outweighs our interest in adhering to

the principle of party presentation.” Oliver, 878 F.3d at 130. Accordingly, we exercise

our authority to invoke Rule 4(b) and dismiss the appeal as untimely.

       Because we dismiss the appeal as untimely, we need not consider whether the appeal

is barred by the appellate waiver in Wilson’s plea agreement; we therefore deny the

Government’s motion as moot. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                  DISMISSED




                                               3